Me. Justice Eakin
delivered the opinion of the court.
1. It appears that decedent was guilty of the most gross negligence, amounting almost to recklessness, in trying to board the car under these circumstances. No negligence on the part of the employees of the defendant is shown, except the inference sought to be drawn by plaintiff that after the decedent was in danger the trainmen did not use diligence to avoid the accident. Plaintiff urges his right of recovery upon the doctrine of last clear chance. The court instructed the jury to the effect:
“The first question for you to consider in this case is as to whether the relation of passenger and carrier existed between the Portland Railway, Light & Power Company and Mr. Screven. And the relation of passenger and carrier commences from the time the one *333in charge of the car has been notified by the passenger that he desires to board the car for the purpose of becoming a passenger, and when those in charge of the car and the passenger’s minds meet so that they understand each other, the carrier that he was to stop and take on the passenger. * * ”
It was error for the court to let the jury assume that the company was bound to heed a signal from the prospective passenger when in motion away from any stopping place. Decedent must have known, or should have, that this was a “no stop” car, and had no right to expect it or any car to stop between streets. It was careless of him to attempt to board it, and nothing is shown to have occurred even tending to establish the relation of passenger and carrier. That instruction was an erroneous statement, when taken in connection with the facts. The car was nearly at full speed, where it had no duty or intention to stop; and an intending passenger cannot make a contract with a defendant or cast an obligation upon it to stop except at stopping places. The car employees are not required to stop at the signal from anyone along its track at any place. The defendant has a right to determine where and when it will stop its cars, unless controlled by ordinance or statute. Moore on Carriers, page 541, says:
“The relation between carrier and passenger can only be created by contract, express or implied. * * The general rule is that any person whom a common carrier has contracted, expressly or impliedly, to convey, * * in consideration of the payment of fare, or its equivalent, and who, in the course of the performance of such contract, has been received by the carrier under its care, either upon the means of conveyance, or at the point of departure of that conveyance, is a passenger.”
*334And, as said in Devroe v. Portland Ry., L. & P. Co., 64 Or. 547 (131 Pac. 304):
“If there was a usage to take passengers at the switch, the car men would have been bound to watch and be as careful, * * and the operatives [would have] good reason to expect them to do so [board the car]. * * Applying this rule, it brings us back to the main question: * * Did the car stop at the switch?”
Decedent evidently did not expect the car to stop, but sought to board it while in motion, and therefore there was no relation of passenger and carrier existing between him and the motorman. Even if it were competent to assume that there was an understanding between the decedent and the motorman that the passenger would be received, decedent had no right to attempt to enter until the car stopped; and, until it did stop, there was no such relation, and the instruction that the jury might so find was erroneous. While the relation between the carrier and passenger can be created only by contract, express or implied, one may become a passenger by boarding a street-car at a point other than a regular stopping place when it comes to a full stop: Devroe v. Portland Ry., L. & P. Co., 64 Or. 547 (131 Pac. 304).
2. That leaves but one question for consideration, and that is whether from the evidence plaintiff was entitled to rely upon the last clear chance doctrine. Before we can be asked to apply that doctrine, it must be taken as conceded that decedent was in peril on account of his own negligence. That doctrine is that in case the decedent has been guilty of contributory negligence, and injury results, the company is’ liable, if, by the exercise of reasonable care, after a discovery by the defendant of the peril in which the injured party stood, the accident could have been prevented. This is the definition given by Mr. Chief Justice Lord, in *335Ward v. Southern Pacific Co., 25 Or. 433 (36 Pac. 166, 23 L. R. A. 715), quoted from Harlan v. St. Louis Ry. Co., 65 Mo. 22, who says the duty of the company begins when the trespasser is first discovered, and its extent is to refrain from doing him willful or wanton injury; that it is not negligence to omit to do an act, unless there was a legal duty to perform it. The evidence is all to the- effect that the conductor, the moment he saw decedent’s hand reach for the handle and slip off, gave the emergency signal, the only thing he could possibly have done, and that the train commenced to stop immediately. A necessary element of the application of the last clear chance doctrine in such a case is a discovery by defendant’s agent, the conductor, of the pei'il in which decedent had placed himself. The evidence of the conductor is that a form loomed up in front of him; that the side door shut off his view for a short distance. He noticed a form come up and grab the handle, and, as quickly as he saw him grab the handle, ‘ ‘ the first thing I did I threw up one hand like that and reached for the bellcord with the other,” and gave the emergency signal; that the hand hung on to the handle just a fraction of a second: “I could see his hand gradually coming off.” Witness Perry, a passenger, corroborated the conductor. He was on the rear platform of the front car, just outside the entrance door where one would pay the conductor. He says the conductor was standing right there in his place; that as soon as the man missed his hold the conductor threw his hand up and made the remark, ‘ ‘ Oh, my God!” then his hand went up and he pulled the bellcord; that the man was hanging on to the car so short a time you could hardly call it any time at all, only a second or so. Spier, a passenger, was in the front vestibule with the motorman and heard the emergency signal. Bush, the motorman, Turnbull, a *336passenger, also in the front vestibule with the motorman, and Clark, plaintiff’s witness, heard the bell, and say the motorman stopped the car as quickly as he could; all of which tends to corroborate the conductor that he gave the emergency signal as soon as he noticed the man’s danger. One witness for plaintiff says the car ran 100 or 150 feet from where the decedent took hold of the car to where he fell off. The court told the jury in the instructions excepted to by the third assignment:
“It may be conceded * # that those in charge of the car could have avoided the consequences of Mr. Screven’s negligence if they had stopped the car in time. ’ ’
This leaves out of consideration the question of the conductor’s discovery of decedent’s peril and his prompt action thereafter, all of which should have been explained to the jury for their decision. The cases discussing this question say that the right to recovery depends upon whether the defendant became aware of the peril .of decedent in time to have avoided it by the proper use of all means at his command: Smith v. Southern Pac. Co., 58 Or. 22 (113 Pac. 41, Ann. Cas. 1913A, 434); Stewart v. Portland Ry., L. & P. Co., 58 Or. 377 (114 Pac. 936); Wallace v. Railway Co., 26 Or. 180 (37 Pac. 477, 25 L. R. A. 663); Cerrano v. Portland Ry., L. & P. Co., 62 Or. 427 (126 Pac. 37). The doctrine which makes a personal injury the fault of him who has the last clear opportunity to prevent it has coupled with it, and in it, the element of notice: Scholl v. Belcher, 63 Or. 324 (127 Pac. 968). In order to invoke the last clear chance doctrine, the plaintiff must plead and prove that defendant, after perceiving the danger and in time to have avoided it, negligently failed to do so: Stewart v. Portland Ry., L. & P. Co., *33758 Or. 377 (114 Pac. 936); Cederson v. Navigation Co., 38 Or. 359 (62 Pac. 637, 63 Pac. 763).
"He who admits negligence on his own part, and seeks to avoid its consequences, has the burden of proof to show, by the outweighing of the testimony, that, notwithstanding such negligence, the circumstances were such that the opposing person, after perceiving his peril, could, by ordinary care, have avoided injuring him”: Plinkiewisch v. Portland Ry., L. & P. Co., 58 Or. 503 (115 Pac. 153.)
The judgment is reversed and the cause remanded.
Reversed and Remanded.
Mr. Justice Bean, Mr. Justice McNary and Mr. Justice Moore concur. Mr. Chief Justice McBridb not sitting.